167 So.2d 767 (1964)
John M. SHEA, Appellant,
v.
The STATE of Florida, Appellee.
No. 63-826.
District Court of Appeal of Florida. Third District.
October 6, 1964.
Rehearing Denied October 23, 1964.
Engel and Pollack; Ephraim Collins, Miami Beach, for appellant.
James W. Kynes, Jr., Atty. Gen., and Victor V. Andreevsky, Asst. Atty. Gen., for appellee.
*768 Before BARKDULL, C.J., and CARROLL and HENDRY, JJ.
HENDRY, Judge.
Defendant appeals from his conviction of the crime of receiving or concealing stolen property.
Appellant's principal contention of error is that the criminal court of record erred in failing to suppress evidence obtained at the time of his arrest. Prior to trial, appellant moved to suppress the evidence on the ground that there was no probable cause to justify the arrest and search incidental thereto, and further, that an illegal search was conducted prior to the arrest. The trial judge conducted a hearing on this motion at which time testimony was taken and other evidence heard in regard to the motion. Thereafter, the motion to suppress was denied.
At the trial, appellant raised the same objection, on the same grounds, prior to the introduction of the evidence and again his objections were overruled.
On appeal, in his main brief, appellant argues basically the same grounds for suppression of the evidence, but in his reply brief, and for the first time in the entire proceedings, appellant presents a different ground for suppressing this evidence. The new ground alleged is that the arrest was illegal and consequently, any search incidental thereto was unlawful because the police officers did not announce their presence and intention prior to entering the appellant's premises.[1] It is a well settled principle of law that an appellate court will usually not consider that which has not been presented below.[2] Where an objection to the admission of evidence is on a particular ground as here, and no other, no new or other ground may be considered by the appellate court.[3] Inasmuch as, this ground for objection was not presented to the trial court, we will not consider it.
We have considered all of the other assignments of error raised by appellant, and have determined them to be without merit.
Accordingly, the judgment appealed is affirmed.
Affirmed.
NOTES
[1]  Benefield v. State, Fla. 1964, 160 So.2d 706.
[2]  Dewey v. State, 135 Fla. 443, 186 So. 224.
[3]  North v. State, Fla. 1952, 65 So.2d 77; Sims v. State, 54 Fla. 100, 44 So. 737.